The Chancellor,
considered that the answer of the defendant Demarest, denied all the equity of the bill, but that it would be proper and expedient, and for the interest of all parties, and especially as the rights of an infant plaintiff were concerned, that the sale in this case, under the power contained in the mortgage, should be subject to some restrictions. The counsel for the defendants consenting thereto, it was thereupon ordered, that it be referred to a Master to compute the amount due on the mortgage, and that upon the coming in of the report, the sale under the power be made under the direction of a Master, to be associated with the mortgagee for that purpose, and that a further six weeks notice of such sale be given ; and that no more of the premises be sold than the Master shall deem sufficient, provided part of the premises can be sold separately, consistently with the interest of all parties concerned; and that the injunction be deemed to be modified conformably to this order.
Order accordingly.